     Case 3:18-cv-02409-BEN-MDD Document 12 Filed 11/13/18 PageID.158 Page 1 of 3



 1    JASON M. KIRBY (SBN 213370)
      KIRBY & KRIBY, LLP
 2    501 W. Broadway, Suite 1720
      San Diego CA 92101
 3    Telephone: 619-487-1500
 4
      SCOTT D. STIMPSON, NY Bar No. 2361012 (Pro Hae Vice to be filed)
 5    TOD M. MELGAR, NY Bar No. 2790228 (Pro Hae Vice)
      STEVEN LUCKSENBERG, NY Bar No. 4986436 (Pro Hae Vice to be filed)
 6    SILLS CUMMIS & GROSS, P.C.
 7    101 Park A venue, 28th Floor
      New York, NY 10178
 8    Telephone: 212-500-1519

 9  Attorneys for Defendant
l O PARK ASSIST, LLC

11
                                 UNITED STATES DISTRICT COURT
12
                               SOUTHERN DISTRICT OF CALIFORNIA
13
14
                                                             Case No.: 18-CV-2409- BEN-MOD
15    INDECT USA CORP.,
                                               Plaintiff,    PARI( ASSIST LLC'S NOTICE OF
16
                                                             MOTION AND MOTION TO
17    v.                                                     DISMISS COMPLAINT
18    PARK ASSIST, LLC,
                                                             Date: December 17, 2018
19                                          Defendant.       Time: 10:30 a.m.
                                                             Courtroom SA
20
                                                             The Hon. Roger T. Benitez
21
22
23           TO ALL PARTIES AND THEIR COUNSEL OF RECORD
24           PLEASE TAKE NOTICE THAT on December 17, 2018, at 10:30 AM, or as soon
25
      thereafter as this matter may be heard, in courtroom of the Honorable Roger T. Benitez at
26
27    the United States District Court for the Southern District of California, Courtroom 5A,

28    Suite 5135, 221 West Broadway, San Diego, CA 92101, Defendant Park Assist, LLC,
                                                         1
                                                                                  18-CV-2409-BEN-MDD
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
     Case 3:18-cv-02409-BEN-MDD Document 12 Filed 11/13/18 PageID.159 Page 2 of 3



 1 will move and hereby does move this Court of an order dismissing Plaintiff Indect USA
 2
      Corp.'s Complaint including Count I and II pursuant to Fed. R. Civ. P. 12(b)(l), 12(h)(3)
 3
      and Count III pursuant to Fed. R. Civ. Pro. 12(b)(6).
 4
 5
             This motion is based on this Notice of Motion and Motion, th~ M~inoran_dum oJ_
 6
 7    Points and Authorities, the Declaration of Tod M. Melgar and exhibits attached thereto,
 8    all filings and pleadings in this action, all filings and pleadings in the related action Park
 9
      Assist, LLC v. San Diego County Regional Airport Authority, et al., Case No. 18-cv-
10
11    2068-BEN-MDD (September 5, 2018), and on such other and further matters as the Court
12    may consider.
13
      DATED: November 13, 2018                               Respectfully submitted,
14
                                                             KIRBY & KIRBY, LLP
15
16
17
                                                             By: ls/Jason M Kirby
18                                                               Jason M. Kirby (SBN 213370)
                                                                    jason@kirbyandkirbylaw.com
19
                                                                 KIRBY & KIRBY, LLP
20                                                               501 W. Broadway, Suite 1720
                                                                 San Diego CA 92101
21
                                                                 Telephone: 619-487-1500
22
                                                             -   and-
23
24                                                               Tod M. Melgar
                                                                   (Pro Hae Vice)
25                                                                 NY Bar No. 2790228
26                                                                 tmelgar@sillscummis.com
                                                                 Scott D. Stimpson
27                                                                 (Pro Hae Vice to be filed)
28                                                                 NY Bar No. 2361012
                                                         2
                                                                                       18-CV-2409-BEN-MDD
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
     Case 3:18-cv-02409-BEN-MDD Document 12 Filed 11/13/18 PageID.160 Page 3 of 3



 1                                                             sstimspon@sillscummis.com
                                                             Steven Luksenberg,
 2
                                                               NY Bar No. 4986436
 3                                                             (Pro Hae Vice to be filed)
                                                             SILLS CUMMIS & GROSS LLP
 4
                                                             101 Park Avenue, 28th Floor
 5                                                           New York, NY 10178
                                                             Telephone: 212-643-7000 __
 6
 7                                                           Attorneys for Plaintiff
                                                             PARK ASSIST, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         3
                                                                                       18-CV-2409-BEN-MDD
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
